By the Court.

Lumpkin, J.
delivering the opinion.
The plaintiff treatiug the special contract in this case, as fescindedby the misconduct of the defendant, which he bad a light to do, Rogers vs. Parham 8 Ga. Rep. 190; sued on a quantvim meruit for work aud labor actually performed-He was rectus in curia. His writ or complaint needed no amendment; but he was entitled to recover upon it as it stood, provided he could sustain it by satisfactory proof; and that he was not permitted to do. It was allowable to refer to the special contract to fix the measure of damages; or in other words to prove the value of the plaintiff’s services; as estimated by the defendant himself. He offered to do this however by independent testimony, and the proof was rejected.
Judgment reversed.